Plaintiff in error was tried and convicted in the county court of Osage county on a charge of violating the prohibitory law and sentenced on the 24th day of September, 1909, on which date the court allowed sixty days for making and serving case-made. No time was granted within which to file the case-made in this court. The statutory period of sixty days would therefore apply, no extension having been granted after the pronouncing of judgment and sentence by the court. The appeal was filed on the 24th day of December, 1909, thirty-one days after the expiration of the time allowed by law. The appeal is dismissed.